FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJuly 2013 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons The Administrators of the GlaxoSmithKline 2009 Deferred Annual Bonus Plan (the Plan) notified the Company and the under-mentioned persons on 2 July 2013 of an increase in their notional interests in Ordinary Shares and American Depositary Shares (ADSs). In respect of the 2011 and 2012 Plan awards, this reflects a reconciliation of notional dividends following a change in Plan administration such that the originally intended number of notional dividends will accrue over the course of the relevant vesting period. The notional dividends were re-invested on 28 June 2013 at an average price of 1404.56 pence per Ordinary Share and $44.5889 per ADS in respect of 2011 Plan awards and at an average price of 1448.10 pence per Ordinary Share and $45.9620 per ADS in respect of 2012 Plan awards. Sir Andrew Witty Acquisition of 1,516 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 1,516 Ordinary Shares under the matching element of the Plan (Company contribution). Mr S Dingemans Acquisition of 568 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 568 Ordinary Shares under the matching element of the Plan (Company contribution). Dr M M Slaoui Acquisition of 695 ADSs under the personal contribution element of the Plan. Acquisition of 695 ADSs under the matching element of the Plan (Company contribution). Mr S M Bicknell Acquisition of 312 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 312 Ordinary Shares under the matching element of the Plan (Company contribution). Mrs D P Connelly Acquisition of 172 ADSs under the personal contribution element of the Plan. Acquisition of 172 ADSs under the matching element of the Plan (Company contribution). Mr W C Louv Acquisition of 94 ADSs under the personal contribution element of the Plan. Acquisition of 94 ADSs under the matching element of the Plan (Company contribution). Mr D S Redfern Acquisition of 374 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 374 Ordinary Shares under the matching element of the Plan (Company contribution). Ms C Thomas Acquisition of 326 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 326 Ordinary Shares under the matching element of the Plan (Company contribution). Mr D E Troy Acquisition of 356 ADSs under the personal contribution element of the Plan. Acquisition of 356 ADSs under the matching element of the Plan (Company contribution). Dr P J T Vallance Acquisition of 675 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 675 Ordinary Shares under the matching element of the Plan (Company contribution). Ms E Walmsley Acquisition of 206 Ordinary Shares under the personal contribution element of the Plan. Acquisition of 206 Ordinary Shares under the matching element of the Plan (Company contribution). The notional dividends accrued will be paid out in proportion to the percentage of the participant's deferred annual bonus holdings that will vest following the end of the relevant three year measurement period. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 3 July 2013 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:July 03, 2013 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
